DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered.
 
Election/Restrictions and Claim Status
Applicants’ arguments and claim amendments and affidavit of 11/17/20 are acknowledged.
	Rejections of claim 17 are withdrawn since claim 17 has been canceled. The double patenting rejection as set forth in the 5/18/20 office action is withdrawn since Application No. 16/597,181 has been abandoned.
Previously, Group 1 was elected without traverse.
Claims 1-9 are to a non-elected group.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/19.

	Claims 10-16 and 18-21 are being examined.

Priority
	The instant application was filed 8/18/17 and does not claim any priority.

Claim Rejections - 35 USC § 101
	Claims were previously rejected under 101. Since claims have been amended and a new claim added the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) implants which correspond to products of nature as discussed in detail below. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to compositions (i.e. implants). Thus the answer to step 1 is yes. 

Claims 10-14 recite that the implant contains type I collagen, less than 600ppm DNA or lower and less than 0.5% by weight of glycosaminoglycan which is also required in claims 15-16 and 18-20. The example in the specification is based on bovine menisci (pages 7-8 example 1).
Cheung (cite number 11 of IDS 8/18/17) teach that bovine menisci contains type I collagen (page 343 abstract and page 355 4th complete paragraph). Ingham et al. (US 2010/0152852; ‘Ingham’; first cited 3/8/19) teach that the meniscus contains cells throughout (section 0004) where the cells contain DNA (section 0086). Ingham teach that non-human meniscus contains GAGs (glycosaminoglycans) (section 0094). Ingham teach that non-human and human menisci can be of a similar size (section 0004). In relation to prong one of step 2a of the guidance the answer is yes because the compositions correspond to components that are products of nature (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
In relation to step 2b, as discussed above the implant can contain several components (i.e. type I collagen, glycosaminoglycan and DNA). The claims correspond to a combination of naturally occurring components. The instant claims recite certain levels of purity. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the 
Further, there is no adequate evidence of any markedly different characteristic. The claims suggest that the size and shape are that of the naturally occurring size and shape. Thus there is no reason to conclude a marked difference. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Ingham teach that non-human and human menisci can be of similar size (section 0004) thus the size or shape is not interpreted as a markedly different characteristic. 
Although certain claims refer to pores (see claims 15 and 21), Chen et al. (‘Current advances in the development of natural meniscus scaffolds: innovative approaches to decellurization and recellularization’ Cell Tissue Res v370 2017 pages 41-52; ‘Chen’) teach native meniscus has pore heterogeneity (page 46 1st complete paragraph of column 2). Chen teach that a normal human meniscus is 72% water (page 41 first paragraph of introduction). Stone (US 2005/0221703; cite 2 of IDS 1/16/19; ‘Stone’) teach that water can be removed by dehydration (a purification step) (section 0112). Stone teach that certain pore sizes can be obtained by compression (section 0082). Thus the record indicates that pores are naturally present and purification can alter the pore size. The instant specification recognizes that water content provides information on the pore volume (page 13 first paragraph).
Although claim 10 recites ‘the method is free of any enzymatic digesting steps or oxidizing steps’, the instant claims are product by process claims and the determination of 
Although claim 10 refers to machine shaping, no special definition of machine shaping is provided. Further, claim 10 states that the machine shaping is to ‘the dimensions of an average-sized human meniscus’.
Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments and affidavit filed 11/17/20 have been fully considered but they are not persuasive with respect to the rejection set forth above.
	Although applicants refer to previous arguments, such arguments were previously addressed in previous office actions.
Although applicants argue about the removal of cells and removal of tissue and structural identity, as set forth in MPEP 2106.04(c) II C 2, the Supreme Court made clear in Myriad that not all changes rise to the level of a marked difference and that “changes resulting from isolation” were not enough to make an isolated gene markedly different. In the instant case, Table 1 and figure 1 of the affidavit of 9/9/19 show that isolation and purification can remove certain components or change the ratios of certain components. Here, as in Myriad, the components such as collagen have the same sequence as the components in nature. In fact, applicants own arguments refer to component that are ‘removed’ (third paragraph on page 8 of the reply of 9/9/19).  Although isolation or isolation and sterilization may expose more of the changes resulting from isolation” were not enough to make an isolated gene markedly different. Sterilization can be viewed as the removal (i.e. purification) of unwanted microorganisms and thus is viewed as a change resulting from isolation. Further, Chen et al. (‘Current advances in the development of natural meniscus scaffolds: innovative approaches to decellurization and recellularization’ Cell Tissue Res v370 2017 pages 41-52; ‘Chen’) teach methods without significant adverse effects on the meniscal ECM (page 47 last paragraph).
Although applicants argue that the second affidavit compares properties, the first and second rows of Table 1 were previously presented and the previous response to those arguments remains of record. Further, Cheung H (‘Distribution of type I, II, III and IV in the pepsin solubilized collagens in bovine menisci’ Connective Tissue Research v16 1987 pages 343-356; cited with IDS 8/18/17) recognize that the collagen content varies with the location in the menisca (Table 1 on page 346). Thus one would not expect identical properties even within menisca from a single source. With respect to the thermal stability, the implication appears to be that the changes result from isolation. MPEP 2106.04(c) II C recites “in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart”. In the instant case, native bovine menisca already possesses a certain thermal stability which is higher than that of the ‘collagen meniscus implant’. The removal of components or bonds that are present in the native meniscus does not show that applicants have caused the claimed product to possess a different characteristic. Fox et al. (as cited with IDS 8/18/17) recognizes that collagens are heavily cross-linked (page 342 last complete paragraph) and Eleswarapu et al. (‘Tensile properties, collagen 
	Although the applicants argue that the second affidavit shows SEM data related to pores, Chen et al. (‘Current advances in the development of natural meniscus scaffolds: innovative approaches to decellurization and recellularization’ Cell Tissue Res v370 2017 pages 41-52; ‘Chen’) teach native meniscus has pore heterogeneity (page 46 1st complete paragraph of column 2). Applicants own arguments refer to a zone that is considered to be avascular. The removal of a surface and characterization of the underlying layer does not show that applicants have caused the claimed product to possess a different characteristic. As cited previously, changes resulting from isolation are not necessarily enough for 101 compliance. Further, Chen teach that a normal human meniscus is 72% water (page 41 first paragraph of introduction). Stone (US 2005/0221703; cite 2 of IDS 1/16/19; ‘Stone’) teach that water can be removed by dehydration (a purification step) (section 0112). Thus changes in pore size can be due to purification. Further, it is noted that the second affidavit refers to pores and ’35-40%’ or ‘55-65%’ while instant claims 15 and 21 refer to ‘at least 60%’. 
In summary, the affidavit under 37 CFR 1.132 filed 11/17/20 is insufficient to overcome the rejection of claims 10-16 and 18-21 based upon under 35 U.S.C. 101  as set forth in the last Office action because:  MPEP 2106.04(c) II C recites “in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart” and MPEP 2106.04(c) II C 2 recites that the Supreme Court made clear in Myriad that not all changes rise to the level of a marked difference and that “changes resulting from isolation” were not enough to make an isolated gene markedly 

Claim Rejections - 35 USC § 103
	Claims were previously rejected under 103 based on the references cited below. The rejections are updated to correspond to the claim amendments.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 10-16, 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2005/0221703; cite 2 of IDS 1/16/19) in view of Ingham et al. (US 2010/0152852; ‘Ingham’; first cited 3/8/19).
	Stone teach a meniscal implant that can be used for humans (section 0006). Stone teach that the source can be a non-primate mammal such as a bovine (sections 0030 and 0039). Stone teach that a variety of processing steps can be used to remove non-collagenous materials (sections 0045 and 0089). Stone teach that the compositions is constructed mainly of type 1 collagen fibers (section 0087) and recites a range of the collagen of up to 100% (Table 1 on page 7). Stone teach removal of glycosaminoglycans (GAGs) since they may stimulate an unwanted immune response (section 0053). Stone recite that the GAG content can be in a range of 0-25% (Table 1 on page 7). Stone teach that the composition is adapted for ingrowth of cells (i.e. fibrochondrocytes) (abstract and section 0060). Stone teach the material as porous (section 0058) and teach pore size in the range of 10-50 microns (section 0082). Stone teach the composition as biocompatible and bioresorbable (abstract). Stone teach applications for replacing meniscal tissue (section 0003) and teach that the material can be sized for the application (claim 64). Stone teach that the material can be aligned (section 0065) or in various orientations (section 0080) and that the contour can be complementary to the meniscus (claim 82 and section 0007) and that a mold can be used to get the desired dimensions (sections 0008 and 0112).
	Stone does not teach the DNA concentration in the compositions or recite specific dimensions of the implant.

	It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of Stone because Stone suggest removing non-collagenous materials (sections 0045 and 0089) and teach removal of glycosaminoglycans (GAGs) since they may stimulate an unwanted immune response (section 0053). Thus one would have been motivated to use the method of Ingham who teach deceullarizing meniscal tissue prior to transplantation so that the preparation is immunologically inert and has a lower risk of rejection (section 0004). Ingham teach methods which result in ‘a complete removal of cells’ and a ‘total absence of DNA’ (last 2 sentences of section 0088 and section 0090). Further, since Stone teach a meniscal implant that can be used for humans (section 0006) one would have been motivated to make it an appropriate size and shape for such use as taught by Ingham (sections 0002 and 0004). One would have had a reasonable expectation of success since both references relate to meniscal repair and Stone teach a meniscal implant that can be used for humans (section 0006). Further, Ingham teach methods which result in ‘a complete removal of cells’ and a ‘total absence of DNA’ (last 2 sentences of section 0088 and section 0090).
In relation to claims 10-14 such claims are product by process claims and the determination of patentability is based on the product itself (per MPEP 2113). Claims 10-14 recites that the collagen meniscus implant contains at least 90% by weight of type I collagen, less 
	In relation to claims 11-13, Ingham teach methods which result in ‘a complete removal of cells’ and a ‘total absence of DNA’ (last 2 sentences of section 0088 and section 0090).

	In relation to claim 15 lines 1-4 and 6, Stone teach the composition as biocompatible and bioresorbable (abstract). Stone teach applications for replacing meniscal tissue (section 0003) and teach that the material can be sized for the application (claim 64). Further, Ingham teach the shape and typical dimensions of human meniscus (sections 0002 and 0004). Stone teach the material as porous (section 0058). Stone teach a meniscal implant that can be used for humans (section 0006) and teach the use of sterile components (section 0040). Ingham teach typical shape and dimensions of human meniscus (sections 0002 and 0004). Stone teach that the material can be aligned (section 0065) or in various orientations (section 0080) and teach that the contour can be complementary to the meniscus (claim 82 and section 0007) and that a mold can be used to get the desired dimensions (sections 0008 and 0112). 
	In relation to claim 15 lines 6-8, with respect to the type I collagen, Stone teach that the compositions is constructed mainly of type 1 collagen fibers (section 0087) and recites a range of the collagen of up to 100% (Table 1 on page 7) which overlaps with the claimed range (see MPEP 2144.05 I). With respect to the glycosaminoglycan, Stone recites that the GAG content can be in a range of 0-25% (Table 1 on page 7) which overlaps with the claimed range (see MPEP 2144.05 I). With respect to the DNA amounts, Ingham teach methods which result in ‘a complete removal of cells’ and a ‘total absence of DNA’ (last 2 sentences of section 0088 and section 0090).
	In relation to claim 16, Stone teach that the compositions is constructed mainly of type 1 collagen fibers (section 0087) and recites a range of the collagen of up to 100% (Table 1 on page 7) which overlaps the claimed range (see MPEP 2144.05 I).

In relation to claim 20, Stone teach that the source can be a non-primate mammal such as a bovine (sections 0030 and 0039).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2005/0221703; cite 2 of IDS 1/16/19) in view of Ingham et al. (US 2010/0152852; ‘Ingham’; first cited 3/8/19) as applied to claims 10-16, 18 and 20-21 above, and further in view of Eleswarapu et al. (‘Tensile properties, collagen content, and crosslinks in connective tissues of the immature knee joint’ Plos ONE v6(1) October 2011 pages 1-7; ‘Eleswarapu’; first cited 3/8/19) in view of Derwin et al. (US 2011/0014153; ‘Derwin’; first cited 3/8/19).
	The teachings of Stone and Ingham as applied to claims 10-16, 18 and 20-21 are set forth above.
	Stone and Ingham do not expressly teach claim 19.
	Stone teach that the materials should support tensile forces (section 0065). Stone teach the use of sutures as part of the composition (section 0025). Stone teach that the materials can be chosen for their strength (section 0057). 
nd complete paragraph).
	Derwin teach tissue grafts that can use collagen or meniscus as a material (section 0033). Derwin teach reinforcing the graft to mitigate tearing (sections 0004 and 0036). Derwin teach methods that lead to increased suture retention strength (sections 0066-0068 and figure 5b).
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of Stone because Stone suggest that the materials should support tensile forces (section 0065) and that the materials can be chosen for their strength (section 0057). Since Eleswarapu teach that tensile properties reflect the trends observed in collagen content specifically that regions with higher collagen content exhibited significantly higher tensile strength (page 6 2nd complete paragraph) one would have been motivated to optimize the collagen amounts for the advantageous property of increased tensile strength. One would have had a reasonable expectation of success since Eleswarapu teach that tensile properties reflect the trends observed in collagen content specifically that regions with higher collagen content exhibited significantly higher tensile strength (page 6 2nd complete paragraph). Further, Stone teach a meniscal implant that can be used for humans (section 0006) even if it has not been optimized for tensile strength.
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of Stone because Stone teach that the materials should support tensile forces (section 0065) and teach the use of sutures as part of the composition (section 0025). Since Derwin teach reinforcing the graft to mitigate tearing (sections 0004 and 0036) and 
In relation to the tensile strength as recited in claim 19, Stone teach that the materials should support tensile forces (section 0065) and that the materials can be chosen for their strength (section 0057). Since Eleswarapu teach that tensile properties reflect the trends observed in collagen content specifically that regions with higher collagen content exhibited significantly higher tensile strength (page 6 2nd complete paragraph) one would have been motivated to optimize the collagen amounts for the advantageous property of increased tensile strength (see MPEP 2144.05 II B).
In relation to the suture retention strength as recited in claim 19, Stone teach the use of sutures as part of the material (section 0025). Derwin teach reinforcing the graft to mitigate tearing (sections 0004 and 0036) and teach methods that lead to increased suture retention strength (sections 0066-0068 and figure 5b). Thus, one would have been motivated to use such techniques based on the advantageous property (i.e. suture retention strength) (MPEP 2144.05 II B).

Response to Arguments - 103
Applicant's arguments filed 11/17/20 have been fully considered but they are not persuasive with respect to the rejection set forth above. 
aligned (section 0065) and oriented in specific directions (section 0080) and that the contour can be substantially the same as a natural region (section 0007) and that a mold can be used to get the desired dimensions (sections 0008 and 0112). Even if suggestions from the specification were read into the claims, the specification merely suggests that the machine shaping is used to make certain dimensions (page 5 first complete paragraph).
Although applicants argue that claim 10 recites that the method is free of any enzymatic digesting steps while Ingham refers to a step with an oxidizing agent, claim 10 is a product by process claim and the determination of patentability is based on the product itself (per MPEP 2113). Since claim 10 recites rinsing and extracting any enzymatic agents or products can be removed by those steps. In fact, claim 10 recites ‘to remove non-collagenous material’. Stone states that materials are washed and the enzyme is removed (section 0133). As discussed in the rejection above, the prior art does suggest the specific components (i.e. type I collagen, glycosaminoglycan and DNA) in amounts as required by the claims.
	Although applicants argue about a reasonable expectation of success to achieve less than 600 ppm DNA, Ingham teach methods which result in ‘a complete removal of cells’ and a ‘total absence of DNA’ (last 2 sentences of section 0088 and section 0090).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658